UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-2205


In Re:   STEVEN R. JOHNSON, et ux.,

                 Debtors.

---------------------------------

FIRST MARINER BANK,

                 Movant – Appellant,

           v.

STEVEN R. JOHNSON, a/k/a Steven Roderick Johnson; THERESA
ANTOINETT JOHNSON, a/k/a Theresa Washington Johnson, a/k/a
Theresa A. Washington,

                 Debtors – Appellees,

           and

NANCY SPENCER GRIGSBY,

                 Trustee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:09-
cv-00053-RWT; 08-18682)


Submitted:   November 18, 2010             Decided:   January 6, 2011


Before KING, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.
John Russell Griffin, C. Edward Hartman, III, HARTMAN & EGELI,
LLP, Annapolis, Maryland, for Appellant.     Steven R. Johnson,
Theresa Antoinett Johnson, Appellees Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            First Mariner Bank appeals the district court’s order

affirming   the   bankruptcy    court’s   order   granting    the    Debtors’

Motion to Avoid Lien.        We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.         First Mariner Bank v. Johnson, Nos.

8:09-cv-00053-RWT; 08-18682 (D. Md. Dec. 24, 2008 & Sept. 3,

2009).     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in    the    materials

before   the   court   and   argument   would   not   aid   the    decisional

process.

                                                                     AFFIRMED




                                    3